DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 8, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM (US PgPub No. 2017/0139225). 
Regarding claim 1, LIM teaches an optical mechanism (figure 1 item 1000 camera module with optical system), comprising: a base module (figure 8 item 310, carrier), having a frame (figure 8 item 410, frame), a substrate movably disposed in the frame (figure 8 item 420; lens holder), and an image sensor disposed on the substrate (figure 6 item 610; note item 610 disposed on item 420 indirectly); a ball element, disposed between the frame and the substrate (figure 8 item 800; balls), wherein the image sensor and the substrate are movable relative to the frame (paragraph 0067; the substrate is movable in correlation with the image sensor thereby the set of substrate and image sensor is movable in relation to the frame); and a movable module, configured to hold an optical element and movably connected to the base module (figure 2 item 200 in combination with item 420 and connected with item 310).

Regarding claim 2, as mentioned above in the discussion of claim 1, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the base module has a metal member embedded in the substrate, and the ball element contacts the metal member (figures 6 and 8 item 420 with items 320a – 320b/441 and 451 are indirectly in contact the balls).

Regarding claim 4, as mentioned above in the discussion of claim 1, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the substrate has an opening, the metal member is exposed to the opening, and the ball element is received in the opening (figure 8 item 420 with openings 820a-820c and 920 openings on item 420 for the balls also items 320a – 320b/441 and 451).

Regarding claim 5, as mentioned above in the discussion of claim 4, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the opening has a width greater than the diameter of the ball element (figure 8 item 420 with openings 820a-820c and 920 openings on item 420 for the balls wherein the openings have a width greater than the diameter of the ball element).

Regarding claim 6, as mentioned above in the discussion of claim 2, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the frame is rectangular in shape and has a protrusion, and the ball element is held between the metal member and the protrusion of the frame (figures 7 – 8 wherein item 410 has protrusions for holding the balls held between the metal member items 320a – 320b/441 and 451 and the protrusion of the frame on item 410).

Regarding claim 7, as mentioned above in the discussion of claim 6, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the protrusion is located at a corner of the frame (figures 7 – 8 wherein item 410 has protrusions for holding the balls wherein the protrusion is located at a corner of the frame item 410).

Regarding claim 8, as mentioned above in the discussion of claim 7, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the protrusion has a recess for receiving the ball element (figure 8 item 420 with openings 820a-820c and 920 openings on item 420 for the balls).

Regarding claim 19, as mentioned above in the discussion of claim 1, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the base module further has a restricting member affixed to a bottom side of the frame, and the frame has a protrusion, wherein the substrate is restricted between the protrusion and the restricting member (figures 2, 6, and 8 item 310 top with member to affix to item 410)

Regarding claim 20, as mentioned above in the discussion of claim 19, LIM teaches all of the limitations of the parent claim.  Additionally, LIM teaches wherein the substrate, the restricting member, and the protrusion of the frame partially overlap when viewed along an optical axis of the optical element (figures 2, 6, and 8; figure 8 item 420; lens holder i.e. substrate, item 310 top with member to affix to item 410 i.e. restricting member, item 410 has protrusions for holding the balls wherein these items partially overlap when viewed along an optical axis of the optical element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LIM (US PgPub No. 2017/0139225) in view of Bernhardt (US Patent No. 5,610,656).
Regarding claim 3, as mentioned above in the discussion of claim 1, LIM teaches all of the limitations of the parent claim.
However, LIM fails to teach wherein the substrate comprises plastic material, and the metal member is integrally formed with the plastic substrate in one piece by insert molding. Bernhardt, on the other hand teaches wherein the substrate comprises plastic material, and the metal member is integrally formed with the plastic substrate in one piece by insert molding.
More specifically, Bernhardt teaches wherein the substrate comprises plastic material, and the metal member is integrally formed with the plastic substrate in one piece by insert molding (column 2 lines 60 – 65; metal can be embedded in the plastic during the injection molding process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Bernhardt with the teachings of LIM because Bernhardt because injection molding of plastics and metal offers the economic advantages of a single mold and no assembly thereby improving the system of LIM.

Allowable Subject Matter
Claims 9 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 9: “wherein the base module further has a coil element disposed on the substrate, and the movable module has a hollow member, a holder movably disposed in the hollow member for holding the optical element, and a magnetic element disposed on the hollow member, wherein when the coil element is energized by a current signal, the magnetic element and the coil element produce an electromagnetic force driving the substrate and the image sensor to move relative to the frame” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 10 - 11, these claims are also objected to as being dependent from objected claim 9.

The following is a statement of reasons for the indication of allowable subject matter for claim 12: “wherein the base module further has a coil element disposed on the substrate, and the movable module has a hollow member and a magnetic element disposed on the hollow member, wherein the coil element has a pair of planar coils arranged along a first axis and located corresponding to the magnetic element, and when the pair of planar coils is energized by two current signals of the same direction, the substrate and the image sensor are driven to rotate around an optical axis of the optical element relative to the frame” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claim 13, these claims are also objected to as being dependent from objected claim 12.

The following is a statement of reasons for the indication of allowable subject matter for claim 14: “wherein the movable module has a hollow member, a holder movably disposed in the hollow member for holding the optical element, a coil disposed on the holder, and a magnetic element disposed on the hollow member, wherein when the coil is energized by a current signal, the magnetic element and the coil produce an electromagnetic force driving the holder and the optical element to move relative to the hollow member” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 15 - 16, these claims are also objected to as being dependent from objected claim 14.

The following is a statement of reasons for the indication of allowable subject matter for claim 17: “wherein the optical mechanism further comprises a cover, a coil element, a roller, and a guiding member, and the movable module has a hollow member and a magnetic element disposed on the hollow member, wherein the coil element is disposed on an inner surface of the cover, the guiding member is affixed to the hollow member, and the roller is disposed between the cover and the guiding member, wherein when the coil element is energized by a current signal, the magnetic element and the coil element produce an electromagnetic force driving the movable module to move relative to the cover” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claim 18, these claims are also objected to as being dependent from objected claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (US PgPub No. 20190123082) teaches ball in optical mechanism.
ASCHWANDEN (US PgPub No. 20180267294) teaches ball in optical mechanism.
YOON (US PgPub No. 20180109660) teaches ball in optical mechanism.
Kim (US PgPub No. 20160252746) teaches ball in optical mechanism.
Bang (US PgPub No. 20150146025) teaches ball in optical mechanism.
SHIN (US PgPub No. 20140362284) teaches ball in optical mechanism.
YASUDA (US PgPub No. 20110292509) teaches ball in optical mechanism.
CHIU (US PgPub No. 20110075999) teaches ball in optical mechanism.
Sato (US PgPub No. 20110013283) teaches ball in optical mechanism.
Jin (US PgPub No. 20060176583) teaches ball in optical mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/17/2022